Citation Nr: 0512985	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  01-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had verified active military service from March 
1970 to March 1973, from July 1975 to July 1979, and from 
January 1981 to March 1982.  The veteran contends that he 
served on active military duty from March 1970 to July 1979 
and from January 1981 to March 1982 and on reserve duty from 
1988 to 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a mental 
condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

A remand is necessary because VA has a duty to assist the 
veteran in obtaining or confirming the unavailability of his 
service department and service medical records for an 
additional period of active duty, which the veteran contends 
took place from March 1973 to July 1975, and for a period of 
reserve duty, which the veteran contends took place from 1988 
to 1998.  38 U.S.C.A. § 5103A(c) (West 2002).  VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A.  
Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  In this case, unsuccessful 
attempts were made in October 2002 and June 2004 to obtain 
the veteran's service department records for the active duty 
period from March 1973 to July 1975, but no attempts were 
made to obtain the veteran's service medical records for the 
active duty period from March 1973 to July 1975 or service 
department and service medical records for the reserve duty 
period from 1988 to 1998.  It is especially important to 
determine whether the veteran served in Vietnam during the 
active duty period from March 1973 to July 1975.  Although 
the currently available service department records indicate 
that the veteran was stationed in Germany, the veteran told a 
February 2000 VA examiner that he saw members of his unit 
killed in combat in Vietnam.  Moreover, full compliance with 
the duty to assist includes VA's assistance in obtaining 
relevant records when the veteran has provided concrete data 
as to time, place, and identity of the health care provider.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, a 
remand is necessary to further assist the veteran in 
obtaining his service department and service medical records 
for active duty from March 1973 to July 1975 and reserve duty 
from 1988 to 1998.  

The VA has a duty to assist the veteran in obtaining an 
addendum VA medical opinion, in which the VA psychologist has 
the benefit of reviewing the veteran's complete service 
department and service medical records.  In December 2004, 
the VA psychologist noted that she was unable to find a Form 
DD 214 to corroborate whether the veteran was in Vietnam or 
in combat.  The VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record does not contain sufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 4.2 (2004).  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the opportunity to inform the veteran that 
he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  



The case is remanded for the following action:  

1.  Obtain the veteran's available 
service department and service medical 
records for his active duty period from 
March 1973 to July 1975 and reserve duty 
period from 1988 to 1998 through official 
channels.  If the veteran's service 
department and service medical records 
for these periods cannot be obtained, 
obtain written confirmation of their 
unavailability, and inform the veteran of 
the records that could not be obtained, 
including the efforts made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
these records unless he is able to 
present them.  Allow an appropriate 
period of time within which to respond.  

2.  After the completion of Step #1, 
request an addendum medical opinion from 
the VA psychologist who conducted the 
December 2004 VA examination.  If she is 
not available, request an addendum 
medical opinion from another examiner.  

The VA examiner should note whether the 
claims folder, including service 
department and service medical records 
for the active duty period from March 
1973 to July 1975 and for the reserve 
period from 1988 to 1998, was reviewed 
and state a medical opinion as to whether 
the probability is greater than, equal 
to, or less than 50 percent that an 
acquired psychiatric disorder resulted 
from seeing members of the veteran's unit 
killed in combat in Vietnam, the 
accidental carbon monoxide death of close 
service friend Gary D. Johnson in Germany 
in 1971, or any other event during active 
service from March 1970 to July 1979, 
active service from January 1981 to March 
1982, or reserve duty from 1988 to 1998.  
Any opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.  

The RO should review the requested 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand, and 
if it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  The issue of entitlement to service 
connection for an acquired psychiatric 
disorder should be readjudicated based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  A reasonable 
period of time for a response should be afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).  





